      Case
       Case4:21-cr-00009
            4:21-cr-00009 Document
                           Document49-1
                                    48 Filed
                                        Filedon
                                              on03/31/21
                                                 04/19/21ininTXSD
                                                              TXSD Page
                                                                    Page11ofof59




                            I N T H E U NI T E D S T A T E S DI S T RI C T C O U R T
                            F O R T H E S O U T H E R N DI S T RI C T O F T E X A S
                                            H O U S T O N DI VI SI O N


 U NI T E D S T A T E S O F A M E RI C A                         §
                                                                 §
 v.                                                              §              C ri mi n al N o. 4: 2 1- c r- 0 0 0 0 9
                                                                 §
 R O B E R T T. B R O C K M A N                                  §              U N OPP OS E D


                                U N O P P O S E D M O TI O N T O M O DI F Y
                        C O M P E T E N C Y H E A RI N G S C H E D U LI N G O R D E R

            O n F e br u ar y 1, 2 0 2 1, t h e C o urt f o u n d t h at t h er e is r e as o n a bl e c a us e t o b eli e v e t h at

Mr. Br o c k m a n m a y pr es e ntl y b e s uff eri n g fr o m a m e nt al dis e as e or d ef e ct r e n d eri n g hi m

m e nt all y i n c o m p et e nt   t o t h e e xt e nt t h at h e is u n a ble t o u n d erst a n d t h e n at ur e a n d

c o ns e q u e n c e of t h e pr o c e e di n gs a g ai nst hi m or t o assist pr o p erl y i n his d ef e ns e, a n d

s c h e d ul e d a c o m p et e n c y h e ari n g f or J u n e 2 9, 2 0 2 1, p urs u a nt t o 1 8 U. S. C. § 4 2 4 1( b). D kt.

N o. 3 6 ( “ F e br u ar y 1 Or d er ”).

          I n t h e F e br u ar y 1 Or d er, t h e C o urt s et d e a dli n es of A pril 1 6 f or Mr. Br o c k m a n’s

ps y c hi atri c a n d/ or ps y c h ol o gi c al e v al u ati o ns b y t h e G o v er n m e nt’s e x p erts;           M a y 7 f or

writt e n r e p orts of t h e G o v er n m e nt ’s e x p erts; a n d M a y 2 8 f or a n y a d diti o n al e x p ert r e p orts

fr o m eit h er p art y. T h e p arti es s u bs e q u e ntl y a gr e e d t o a s c h e d ul e f or t h e G o v er n m e nt’s

v ari e d e x a mi n ati o ns i n or d er t o m e et t h e C o urt’s s c h e d ul e d d e a dli n es. T h e G o v er n m e nt’s

pl a n n e d e x a mi n ati o ns i n cl u d e a p ositr o n e missi o n t o m o gr a p h y ( “ P E T ”) s c a n, a sl e e p st u d y,

a o n e- d a y e x a mi n ati o n b y o n e g o v er n m e nt e x p ert, a n d t hr e e c o ns e c uti v e d a ys of




                                                                - 1-
       Case
        Case4:21-cr-00009
             4:21-cr-00009 Document
                            Document49-1
                                     48 Filed
                                         Filedon
                                               on03/31/21
                                                  04/19/21ininTXSD
                                                               TXSD Page
                                                                     Page22ofof59




e x a mi n ati o ns b y t h e g o v er n m e nt’s ot h er t w o e x p erts. S e e E x. A, D e cl ar ati o n of K at hr y n

K e n e all y, M ar c h 2 9, 2 0 2 1 ( “ K e n e all y D e cl. ”) at ¶ 3.

          O n t h e e v e ni n g of S u n d a y, M ar c h 1 4, 2 0 2 1, aft er Mr. Br o c k m a n s u b mitt e d t o t h e

P E T s c a n, b ut b ef or e t h e ot h e r st u di es a n d t ests a gr e e d u p o n b y t h e p arti es c o ul d b e

c o m pl et e d,      Mr. Br o c k m a n w as br o u g ht t o t h e e m er g e n c y r o o m at H o ust o n         M et h o dist

H os pit al.       I d. ¶ 4. H e w as a d mitt e d t o t h e N e ur os e ns or y C e nt er i n t h e f oll o wi n g d a ys, a n d

t h e n r e m ai n e d i n t h e h os pit al u ntil Fri d a y, M ar c h 1 9. I d. I d. ¶ 5.           A s u m m ar y of Mr.

Br o c k m a n’s di a g n osis a n d c o n diti o n is s et o ut i n t h e f oll o wi n g p ar a gr a p h, w hi c h M o v a nt

r es p e ctf ull y r e q u ests b e r e d a ct e d i n t h e p u bli c fili n g of t his m oti o n, i n a c c or d a n c e wit h

S o ut h er n Distri ct of T e x as G e n er al Or d er N o . 2 0 0 4- 1 1, d u e t o t h e i n cl usi o n of s e nsiti v e

m e di c al i nf or m ati o n.




                                                               - 2-
       Case
        Case4:21-cr-00009
             4:21-cr-00009 Document
                            Document49-1
                                     48 Filed
                                         Filedon
                                               on03/31/21
                                                  04/19/21ininTXSD
                                                               TXSD Page
                                                                     Page33ofof59




            A c c or di n gl y, Mr. Br o c k m a n r es p e ctf ull y r e q u ests a 4 5- d a y e xt e nsi o n of t h e A pril

1 6, 2 0 2 1 d e a dli n e b y w hi c h Mr. Br o c k m a n’s e x a mi n ati o ns b y t h e g o v er n m e nt’s e x p erts

ar e t o b e c o m pl et e d, a n d c o n c o mit a nt a dj ust m e nts t o t h e r e m a i n d er of t h e d e a dli n es i n t h e

c urr e nt c o m p et e n c y h e ari n g s c h e d ul e, t o a ll o w ti m e f or Mr. Br o c k m a n t o f ull y r e c o v er

fr o m t his r e c e nt m e di c al e v e nt b ef or e u n d er g oi n g t h e G o v er n m e nt’s ps y c hi atri c a n d

ps y c h ol o gi c al e v al u ati o ns.

                                                 C O N C L U SI O N

            F or t h e f or e g oi n g r e as o ns, t his C o urt s h o ul d e xt e n d all d e a dli n es i n t h e F e br u ar y 1

Or d er as s et o ut i n t h e Pr o p os e d Or d er s u b mitt e d wit h t his m oti o n.


D at e d:     M ar c h 3 1, 2 0 2 1                                /s/ J as o n S. V ar n a d o
                                                                   J as o n S. V ar n a d o
                                                                   T e x as B ar N o. 2 4 0 3 4 7 2 2
                                                                   S D T X A d. I D N o. 3 2 1 6 6
                                                                   E m ail: j v ar n a d o @j o n es d a y. c o m
                                                                   D a vi d S. S mit h
                                                                   T e x as B ar N o. 2 4 1 1 7 0 7 3
                                                                   S D T X A d. I D N o. 3 3 9 8 3 9 3
                                                                   E m ail: dss mit h @j o n es d a y. c o m
                                                                   J O NES D A Y


                                                                - 3-
Case
 Case4:21-cr-00009
      4:21-cr-00009 Document
                     Document49-1
                              48 Filed
                                  Filedon
                                        on03/31/21
                                           04/19/21ininTXSD
                                                        TXSD Page
                                                              Page44ofof59




                                     7 1 7 T e x as,      S uit e 3 3 0 0
                                     H o ust o n, T      X 77002
                                     T el e p h o n e:     8 3 2- 2 3 9- 3 9 3 9
                                     F a csi mil e:      8 3 2- 2 3 9- 3 6 0 0

                                     K at hr y n K e n e all y ( A d mitt e d Pr o H a c Vi c e )
                                     N e w Y or k B ar N o. 1 8 6 6 2 5 0
                                     E m ail: k k e n e all y @j o n es d a y. c o m
                                     J a m es P. L o o n a m (A d mitt e d Pr o H a c Vi c e )
                                     N e w Y or k B ar N o. 4 0 3 5 2 7 5
                                     E m ail: jl o o n a m @j o n es d a y. c o m
                                     G e or gi n a N. Dr u c e ( A d mitt e d Pr o H a c Vi c e)
                                     N e w Y or k B ar N o. 5 2 6 7 2 0 8
                                     E m ail: g dr u c e @j o n es d a y. c o m
                                     J O NES D A Y
                                     2 5 0 V es e y Str e et
                                     N e w Y or k, N Y 1 0 2 8 1- 1 0 4 7
                                     T el e p h o n e: 2 1 2- 3 2 6- 3 9 3 9
                                     F a csi mil e: 2 1 2- 7 5 5- 7 3 0 6

                                     C o n or G. M al o n e y ( A d mitt e d Pr o H a c Vi c e )
                                     Distri ct of C ol u m bi a B ar N o. 1 6 3 2 5 8 4
                                     E m ail: c m al o n e y @j o n es d a y. c o m
                                     J O NES D A Y
                                     5 1 L o uisi a n a A v e n u e, N. W.
                                     W as hi n gt o n, D. C. 2 0 0 0 1- 2 1 1 3
                                     T el e p h o n e: 2 0 2- 8 7 9- 3 4 5 0
                                     F a csi mil e: 2 0 2- 6 2 6- 1 7 0 0

                                     Att or n e ys f or D ef e n d a nt
                                     R o b ert T. Br o c k m a n




                                   - 4-
    Case
     Case4:21-cr-00009
          4:21-cr-00009 Document
                         Document49-1
                                  48 Filed
                                      Filedon
                                            on03/31/21
                                               04/19/21ininTXSD
                                                            TXSD Page
                                                                  Page55ofof59




                          CERTIFICATE OF CONFERENCE

       I certify that on this 31st day of March, 2021, I conferred with counsel for the United

States, Mr. Corey Smith, who confirmed that the United States is unopposed to this Motion.



                                               /s/ Jason S. Varnado
                                               Jason S. Varnado


                             CERTIFICATE OF SERVICE

       I certify that on this 31st day of March, 2021, this document was served by

electronic filing service on all counsel of record.



                                               /s/ Jason S. Varnado
                                               Jason S. Varnado




                                             -5-
Case 4:21-cr-00009 Document 49-1
                            48-1 Filed on 04/19/21
                                          03/31/21 in TXSD Page 6
                                                                1 of 9
                                                                     4
Case 4:21-cr-00009 Document 49-1
                            48-1 Filed on 04/19/21
                                          03/31/21 in TXSD Page 7
                                                                2 of 9
                                                                     4
Case 4:21-cr-00009 Document 49-1
                            48-1 Filed on 04/19/21
                                          03/31/21 in TXSD Page 8
                                                                3 of 9
                                                                     4
Case 4:21-cr-00009 Document 49-1
                            48-1 Filed on 04/19/21
                                          03/31/21 in TXSD Page 9
                                                                4 of 9
                                                                     4
